     Case 3:19-cv-01490-MMA-AHG Document 57 Filed 05/20/20 PageID.388 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTHONY McALLISTER,                              Case No.: 3:19-cv-01490-MMA-AHG
12                                    Plaintiff,       In Admiralty
13    v.                                               ORDER CONVERTING EARLY
                                                       NEUTRAL EVALUATION TO
14    UNITED STATES OF AMERICA; “K”
                                                       VIDEO CONFERENCE AND
      LINE RORO BULK SHIP
15                                                     ISSUING UPDATED PROCEDURES
      MANAGEMENT CO., LTD.;
16    BELOCEAN SHIPPING, S.A.; PASHA
                                                       [ECF No. 35]
      HAWAII HOLDINGS, LLC; and DOES
17
      1-10, inclusive,
18                                 Defendants.
19
      UNITED STATES OF AMERICA,
20
21                        Third-Party Plaintiff,

22    v.
23    SHANGHAI HIGHWAY, her engines,
      apparel, electronics, tackle, boats,
24
      appurtenances, etc., in rem, “K” LINE
25    RORO BULK SHIP MANAGEMENT
      CO., LTD., BELOCEAN SHIPPING,
26
      S.A., and UNKNOWN DEFENDANTS
27
28

                                                   1
                                                                        3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 57 Filed 05/20/20 PageID.389 Page 2 of 5


 1    1-10, in personam,
 2                        Third-Party Defendants.
 3    UNITED STATES OF AMERICA,
 4
                             Third-Party Plaintiff,
 5
      v.
 6
      M/V MARJORIE C, her engines, apparel,
 7
      electronics, tackle, boats, appurtenances,
 8    etc., in rem,
 9                         Third-Party Defendant.
10
11          On February 19, 2020, the Court rescheduled the Early Neutral Evaluation
12    Conference (“ENE”) in this matter for June 10, 2020, at 9:30 AM. (ECF No. 35.) The
13    Court set the ENE to take place in person, requiring personal attendance of all parties, party
14    representatives, including claims adjusters for insured defendants, and the primary
15    attorney(s) responsible for the litigation at the ENE.
16          On March 17, 2020, Chief Judge Larry A. Burns issued an Order in response to the
17    COVID-19 public emergency (“CJO #18”) which, among other things, suspends the
18    requirement under Civil Local Rule 16.1(a) that ENEs be conducted in person to protect
19    public safety and prevent the spread of COVID-19. See CJO #18 at ¶ 9. 1 The order was
20    extended until mid-June by CJO # 27.2
21           Accordingly, the Court hereby CONVERTS the in-person ENE to take place via
22
23
      1
       CJO #18 is available on the Court website at
24
      https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
25    %2018.pdf.
26    2
       CJO #27 is available on the Court website at
27    https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
      %2027.pdf.
28

                                                      2
                                                                               3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 57 Filed 05/20/20 PageID.390 Page 3 of 5


 1    video conference. To facilitate this modification, IT IS HEREBY ORDERED:
 2          1.     The Court will use its official Zoom video conferencing account to hold the
 3    ENE. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
 4    through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices
 5    through the installation of a free app.3 Joining a Zoom conference does not require creating
 6    a Zoom account, but it does require downloading the .exe file (if using a computer) or the
 7    app (if using a mobile device). Participants are encouraged to create an account, install
 8    Zoom and familiarize themselves with Zoom in advance of the ENE. 4 There is a cost-free
 9    option for creating a Zoom account.
10          2.     Prior to the start of the ENE, the Court will email each ENE participant an
11    invitation to join a Zoom video conference. Again, if possible, participants are encouraged
12    to use laptops or desktop computers for the video conference, as mobile devices often offer
13    inferior performance. Participants shall join the video conference by following the
14    ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
15    already installed on their device when they click on the ZoomGov Meeting hyperlink
16    will be prompted to download and install Zoom before proceeding. Zoom may then
17    prompt participants to enter the password included in the invitation.
18          3.     Each participant should plan to join the Zoom video conference at least five
19    minutes before the start of the ENE to ensure that the ENE begins promptly at 9:30 AM.
20    The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin
21    at the Court-scheduled time.
22          4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
23    would conduct an in-person ENE. The Court will divide participants into separate,
24
25
      3
          If possible, participants are encouraged to use laptops or desktop computers for the
26    video conference, rather than mobile devices.
27
      4
         For help getting started with Zoom,               visit:   https://support.zoom.us/hc/en-
28    us/categories/200101697-Getting-Started.

                                                   3
                                                                              3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 57 Filed 05/20/20 PageID.391 Page 4 of 5


 1    confidential sessions, which Zoom calls Breakout Rooms. 5 In a Breakout Room, the Court
 2    will be able to communicate with participants from a single party in confidence. Breakout
 3    Rooms will also allow parties and counsel to communicate confidentially without the
 4    Court.
 5             5.   No later than June 5, 2020, at 12:00 PM PT, counsel for each party
 6    (including     third   parties)    shall    send     an    e-mail     to     the    Court     at
 7    efile_Goddard@casd.uscourts.gov containing the following:
 8             a.   The name and title of each participant, including all parties and party
 9    representatives with full settlement authority, claims adjusters for insured defendants, and
10    the primary attorney(s) responsible for the litigation;
11             b.   An e-mail address for each participant to receive the Zoom video
12    conference invitation; and
13             c.   A telephone number where each participant may be reached so that if
14    technical difficulties arise, the Court will be in a position to proceed telephonically instead
15    of by video conference. (If counsel prefers to have all participants of their party on a single
16    conference call, counsel may provide a conference number and appropriate call-in
17    information, including an access code, where all counsel and parties or party
18    representatives for that side may be reached as an alternative to providing individual
19    telephone numbers for each participant.)
20             6.   All participants shall display the same level of professionalism during the
21    ENE and be prepared to devote their full attention to the ENE as if they were attending in
22    person, i.e., cannot be driving while speaking to the Court. Because Zoom may quickly
23    deplete the battery of a participant’s device, each participant should ensure that their device
24    is plugged in or that a charging cable is readily available during the video conference.
25             7.   All requirements set forth in the Court’s first Order Setting ENE and CMC
26
27
      5
           For more information on what to expect when participating in a Zoom Breakout
28    Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646.

                                                     4
                                                                                 3:19-cv-01490-MMA-AHG
     Case 3:19-cv-01490-MMA-AHG Document 57 Filed 05/20/20 PageID.392 Page 5 of 5


 1    (ECF No. 8) remain in place, except as explicitly modified by this Order or by subsequent
 2    orders of the Court. The parties are reminded that their confidential ENE Statements are
 3    due to be lodged with the Court no later than June 5, 2020. See ECF No. 35 at 3.
 4          IT IS SO ORDERED.
 5
 6    Dated: May 20, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                           3:19-cv-01490-MMA-AHG
